Citation Nr: 0902829	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
lumbosacral strain.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1972 until 
retiring in July 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Honolulu, Hawaii, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In support of his claims, the veteran testified at a hearing 
in April 2007 at the Board's offices in Washington, DC, 
before the undersigned Veterans Law Judge (Central Office 
hearing).

At the time of his Central Office hearing, the record shows 
the RO already had denied - in a February 2006 rating 
decision - the veteran's additional claim for service 
connection for a left knee disorder as secondary to his 
service-connected lumbosacral strain.  And an RO letter later 
in February 2006 had informed him of that decision.  There is 
no indication he did not receive that letter or any 
suggestion the U.S. Postal Service returned it as 
undeliverable.  A subsequent May 2006 RO letter concerning 
his low back claim also reminded him that he had until 
February 2007 to appeal the decision concerning his left 
knee.  He responded that he would address the left knee claim 
at a later time.  During his April 2007 hearing, he and his 
representative argued that they had submitted a timely 
Notice of Disagreement (NOD) in response to the denial of the 
left knee claim.  See the Transcript at p. 3.  But the RO has 
not had an opportunity to address this threshold timeliness 
issue, see 38 C.F.R. § 20.302, and it would be potentially 
prejudicial to the veteran for the Board to address this 
issue in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  So this matter is referred to the RO for 
appropriate development and consideration.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).  



In July 2007, the Board reopened and remanded the veteran's 
claim for GERD for additional development and consideration.  
The Board also remanded his claim for a higher rating for his 
lumbosacral strain.  Regrettably, as will be explained, 
there was not compliance with the Board's remand directives.  
So, unfortunately, the Board must again remand his claim for 
a rating higher than 40 percent for his lumbosacral strain to 
the RO via Appeals Management Center (AMC) in Washington, DC.  
However, the Board is going ahead and deciding - in fact, 
granting, the claim for GERD.


FINDING OF FACT

A VA physician that recently examined the veteran in July 
2008, on remand, confirmed he has chronic GERD that initially 
manifested in 1987 while he was in the military, though 
unrelated to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2007); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Board is granting the veteran's claim for service 
connection for GERD, there is no need to discuss whether 
there has been compliance with the duty-to-notify-and-assist 
provisions of the Veterans Claims Assistance Act (VCAA) 
because even if for the sake of argument there has not been, 
this is ultimately inconsequential and, therefore, at most 
harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102; 
cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

Whether the Veteran is Entitled to Service Connection for 
GERD

The veteran claims he had gastrointestinal problems during 
service and that he has continued to have GERD since service.  
Since there is probative evidence supporting these 
allegations, the Board finds that the evidence supports his 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).



The veteran's service treatment records (STRs) from December 
1987 show he complained of abdominal pain on and off for the 
prior six months.  He described the pain as a dull 
ache/discomfort that was worse with some foods.  He noted 
these abdominal symptoms occurred every couple of days.  He 
indicated had normal bowel movements and no other symptoms.  
Objective findings indicated that his stomach was flat, 
nontender, with active bowel sounds and no masses.  
The diagnosis was questionable gastritis.  The treating 
physician prescribed Mylanta.  There were no gastrointestinal 
complaints or a relevant diagnosis during his military 
separation examination a few years later, however, in May 
1992; his abdomen and viscera were described as normal.  The 
veteran retired from the military in July 1992.

If, as here, there is no evidence of a chronic condition in 
service, or this is at least legitimately questionable, then 
a showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The veteran's VA medical records show current treatment for 
and a diagnosis of GERD.  His VA physicians prescribed 
omeprazole.  A June 2007 treatment record indicates he had 
digestive system surgery.

Since the veteran has a confirmed diagnosis of GERD, the 
determinative issue is whether this condition is somehow 
attributable to his military service, especially from the 
episode of gastrointestinal problems in December 1987.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

As already alluded to, in order to address this determinative 
issue of causation, VA furnished a compensation examination 
in July 2008, on remand, to determine whether the veteran's 
current GERD is traceable to the symptoms he experienced 
while in the military.  During the examination, he reported 
that he had a diagnosis of GERD during service in December 
1987.  He also said that, at the time, he complained of 
heartburn and epigastric pain.  He noted, as well, that his 
evaluating military physician prescribed Mylanta to treat 
this condition.  And as for since service, he stated he has 
had heartburn and dysphagia to solids.  Objective findings 
indicated that he had normal bowel sounds, soft, nontender, 
nondistended abdomen and no hepatosplenomegaly.  The 
diagnosis was chronic GERD, which began during service but 
was not likely caused by military service.

In sum, although the veteran did not receive a diagnosis of 
GERD during service (only possible gastritis), as he reported 
to the July 2008 VA examiner, the record nonetheless shows he 
experienced relevant gastrointestinal symptoms during service 
for a significant period of time (at least 6 months), 
according to a STR dated in December 1987.  More importantly, 
the VA examiner diagnosed "chronic GERD", which, itself, is 
indication of the condition's permanency, and furthermore 
concluded that, although this condition is unrelated to the 
veteran's military service, this condition nevertheless 
initially manifested while he was in the military.  As such, 
the veteran has shown that while he did not have a confirmed 
diagnosis of GERD during service, he has since received this 
required diagnosis and has medical evidence indicating this 
condition originated during his service, in light of the type 
of gastrointestinial symptoms he experienced while in the 
military.  So service connection is warranted, especially 
resolving all reasonable doubt in his favor.  See 38 C.F.R. 
§ 3.303(d).  See also Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 
(under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  The GERD need not have necessarily been caused 
by service; rather, the condition only must be coincident to 
service (i.e., initially occurred during service).  And this 
is indeed the situation here, according to the July 2008 VA 
compensation examiner.


ORDER

The claim for service connection for GERD is granted.


REMAND

As mentioned, in July 2007 the Board remanded the veteran's 
claim for a rating higher than 40 percent for his lumbosacral 
strain for a VA compensation examination to assess the 
current severity of this condition.  More specifically, 
the remand requested the examiner to comment on the 
lumbosacral narrowing shown on the April 2004 X-ray and to 
render an opinion as to whether it is at least as likely as 
not (probability of at least 50 percent) that any disc space 
narrowing and noted neurological symptomatology, e.g., 
positive Lasegue's sign and absent left ankle jerk on the 
left, are congenital, or instead etiologically related to 
the veteran's service-connected lumbosacral strain.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA 
adjudicators must be able to distinguish, by competent 
medical evidence, the extent of symptoms that is due to 
service-related causes, i.e., service-connected disability, 
from that which is not).

Here, although the designated VA compensation examiner 
reviewed the X-rays of the veteran's lumbosacral spine, which 
apparently revealed evidence of L5-S1 degenerative disc 
disease (DDD) and some mild scoliosis, the examiner did not 
address the etiology of the veteran's neurological symptoms.  
So additional medical comment is needed to determine whether 
his DDD and associated neurological pathology is part and 
parcel of or otherwise related to his service-connected 
lumbosacral strain.  If it is, it will have to be rated 
accordingly.  See 38 C.F.R. § 4.71a, DC 5243.  See also 
Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (a veteran is entitled, 
as a matter of law, to substantial compliance with the 
Board's remand directives).



Moreover, the July 2008 VA examiner did not perform range of 
motion testing on the veteran's low back as requested in the 
Board's July 2007 remand.  Indeed, the July 2007 remand 
directed the VA examiner to specifically address the extent, 
if any, of functional loss of use of the low back due to 
pain/painful motion, weakness or premature fatigability, 
incoordination, limited or excess movement, etc., including 
at times when the veteran's symptoms are most prevalent - 
such as during flare-ups or prolonged use.  There also needs 
to be some indication of whether the veteran has or has had a 
prescription for bed rest by a physician.  Because the RO/AMC 
also did not substantially comply with these directives, 
additional medical comment is needed concerning these issues, 
as well.  See again Stegall and Dyment, supra.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  To comply with the Board's prior 
remand directive, schedule the veteran for 
another VA examination for specific 
comment on the April 2004 X-ray in terms 
of whether any disc space narrowing and 
neurological symptomatology, e.g., 
positive Lasegue's sign and absent ankle 
jerk on the left, are congenital or, 
instead, at least as likely as not 
etiologically related to his 
service-connected lumbosacral strain.  

Medical comment is also still needed to 
address the range of motion of the 
veteran's thoracolumbar spine (in all 
planes).  This includes the examiner 
addressing the extent, if any, of 
functional loss of use of the low back 
due to pain/painful motion, weakness or 
premature fatigability, incoordination, 
limited or excess movement, etc., 
including at times when the veteran's 
symptoms are most prevalent - such as 
during flare-ups or prolonged use.  And if 
possible, these findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The examiner 
should also note whether the records in 
the claims file reflect a prescription for 
bed rest by a physician.

2.  Then readjudicate the veteran's claim 
for a rating higher than 40 percent for 
his low back disability in light of the 
additional evidence obtained.  If this 
claim is not granted to his satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of 
this remaining claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


